UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from : Not applicable Commission file number 0-4454 INTERDYNECOMPANY (Exact name of registrant as specified in its charter) CALIFORNIA 95-2563023 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 26 Briarwood, Irvine, California (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o As of December 31, 2011, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. Exhibit Index Page No.:None INTERDYNE COMPANY FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of December 31, 2011 and June 30, 2011 3 Statements of Operations for the Quarter and Six Months ended December 31, 2011 and December 31, 2010 4 Statements of Cash Flows for the Quarter and Six Months ended December 31, 2011 and December 31, 2010 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 4. Controls and Procedures 6 PART II. OTHER INFORMATION Item 6. Exhibits 8 Signatures 9 2 Index PART I. FINANCIAL INFORMATION Item 1.Financial Statements INTERDYNECOMPANY BALANCESHEETS 12/31/2011 6/30/2011 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Due from affiliate TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued professional fees $ $ Accrued management fees to related party Other accrued expenses TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS' EQUITY Preferred stock, no par value, authorized 50,000,000 shares, no shares outstanding Common stock, no par value, 100,000,000 shares authorized, 40,000,000 sharesissued and to be issued $ $ Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the financial statements. 3 Index INTERDYNECOMPANY STATEMENTSOFOPERATIONS Quarter Ended Six Months Ended 12/31/2011 12/31/2010 12/31/2011 12/31/2010 (Unaudited) (Unaudited) (Unaudited) (Unaudited) INCOME Interest earned $ EXPENSES General and administrative Management Fees $ GROSS (LOSS)/PROFIT BEFORE TAXATION $ ) $ ) $ ) $ ) TAXATION 0 0 ) ) NET LOSS AFTER TAXATION $ ) $ ) $ ) $ ) NET LOSS PER SHARE $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the financial statements. 4 Index INTERDYNECOMPANY STATEMENTSOFCASHFLOWS Six Months Ended 12/31/2011 12/31/2010 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) ) Adjustments to reconcile net loss to net cash generated from/(used in) operating activities : Increase/decrease resulting from changes in : Accrued expense CASH FLOWS FROM FINANCING ACTIVITIES Due from affiliate ) ) Net cash used by financing activities ) ) NET INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ The accompanying notes are an integral part of the financial statements. 5 Index INTERDYNECOMPANY NOTES TO FINANCIAL STATEMENTS Note 1.Interim Financial Statements The accompanying financial statements are unaudited, but in the opinion of the management of the Company, contain all adjustments, consisting of only normal recurring accruals, necessary to present fairly the financial position as of December 31, 2011 and the results of operations for the quarter and six months ended December 31, 2011 and 2010 and changes in cash flows for the six months ended December 31, 2011 and 2010.Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading.For further information, refer to the financial statements and footnotes thereto included in the Company's Annual Report in Form 10-K as of June 30, 2011, as filed with the Securities and Exchange Commission.The results of operations for the quarter ended December 31, 2011 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2012. Note 2.Changes in Significant Accounting Policies There are no newly issued accounting pronouncements that the Company expects to have a material effect on the financial statements and there have been no changes in our significant accounting policies. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The Company is at present dormant and is looking for new opportunities. The cash needs of the Company will be funded by collections from amount due from its affiliate. Item 3. Quantitative and Qualitative Disclosures about Market Risk. N/A Item 4. Controls and Procedures Our management, comprising the Chief Executive Officer and the Chief Financial Officer/Principal Accounting Officer, is responsible for establishing and maintaining disclosure controls and procedures for the Company.It has designed such disclosure controls and procedures to ensure that material information is made known to it, particularly during the period in which this report was prepared. As of the end of the period covered by this report, our management carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (or Exchange Act)).Based on this evaluation, as of the end of the period covered by this report, our management has concluded that our disclosure controls and procedures are effective considering the fact that the Company is dormant. 6 Index Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a-15(f).Our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2011 based on the criteria set forth in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organization of the Treadway Commission.Based on this evaluation, our management concluded that our internal control over financial reporting was effective as of December 31, 2011 considering the fact that the Company is dormant. Our independent auditors have not audited and are not required to audit this assessment of our internal control over financial reporting for the period covered by this report. During our most recent fiscal quarter, there has not occurred any change in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 7 Index PART II OTHER INFORMATION Item 1. Legal Proceedings None Item 1A. Risk Factors. None Item 2. Unregistered Sale of Equity Securities and Use of Proceeds. None Item 3. Defaults upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information. None Item 6. Exhibits a. 31.1 Certification of the Company's Chief Executive Officer, Sun Tze Whang, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. b. 31.2 Certification of the Company's Chief Financial Officer/Principal Accounting Officer, Kit H. Tan, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. c. 32 Certification of the Company's Chief Executive Officer and Chief Financial Officer/Principal Accounting Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. d. 101.INS XBRL Instance Document e. 101. SCH XBRL Taxonomy Extension Schema Document f. 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document g. 101. LAB XBRL Taxonomy Extension Label Linkbase Document h. 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 8 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTERDYNE COMPANY (Registrant) Date : February 1, 2012 By: /s/Sun Tze Whang Sun Tze Whang Director /Chief Executive Officer By: /s/Kit H. Tan Kit H. Tan Director /Chief Financial Officer/Principal Accounting Officer 9
